     WRIGHT, FINLAY & ZAK, LLP
 1
     Christina V. Miller, Esq.
 2   Nevada Bar No. 12448
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV, 89117
 4   (702) 475-7964; Fax: (702) 946-1345
     cmiller@wrightlegal.net
 5   Attorney for Plaintiff/Counter-Defendant Federal National Mortgage Association
 6                              UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF NEVADA

 8   FEDERAL NATIONAL MORTGAGE                      Case No.: 2:17-cv-02051-APG-EJY
     ASSOCIATION,
 9                                                  STIPULATION AND ORDER TO
10           Plaintiff,                             DISMISS PLAINTIFF FEDERAL
      vs.                                           NATIONAL MORTGAGE
11                                                  ASSOCIATION’S CLAIMS AGAINST
     SATICOY BAY, LLC SERIES 8324                   DEFENDANT FULTON PARK UNIT
12   CHARLESTON; and FULTON PARK UNIT               OWNERS’ASSOCIATION
13   OWNERS’ ASSOCIATION,

14           Defendants.
15   SATICOY BAY, LLC SERIES 8324
16   CHARLESTON,

17            Cross-Claimant,
      vs.
18
19   FULTON PARK UNIT OWNERS’
     ASSOCIATION,
20
               Cross-Defendant.
21
22   SATICOY BAY, LLC SERIES 8324
     CHARLESTON,
23
               Counterclaimant,
24    vs.
25
     FEDERAL NATIONAL MORTGAGE
26   ASSOCIATION,
27
                Counter-Defendant.
28




                                              Page 1 of 3
 1            COMES NOW Plaintiff/Counter-Defendant, Federal National Mortgage Association
 2   (“Fannie Mae”), by and through its attorney of record, Christina Miller, Esq. of the law firm
 3   Wright, Finlay & Zak, LLP, and Defendant/Cross-Defendant Fulton Park Unit Owners’
 4   Association (the “HOA”), by and through its attorneys of record, Kaleb D. Anderson, Esq. and
 5   David T. Ochoa, Esq., of the law firm Lipson Neilson, P.C., and hereby stipulate and agree as
 6   follows:
 7            WHEREAS, on July 27, 2017, Fannie Mae filed its Complaint asserting causes of action
 8   against the HOA and Defendant Saticoy Bay LLC Series 8324 Charleston (“Saticoy Bay”). ECF
 9   No. 1.
10            WHEREAS, on September 27, 2017, Saticoy Bay filed its Answer to Fannie Mae’s
11   Complaint and included a Counterclaim against Fannie Mae and Cross-Claim against the HOA.
12   ECF No. 12.
13            WHEREAS, on November 27, 2019, the HOA filed a Motion for Summary Judgment
14   against Fannie Mae and Saticoy Bay. ECF No. 46.
15            WHEREFORE, based on the foregoing,
16            IT IS HEREBY STIPULATED AND AGREED that Fannie Mae’s Third Cause of
17   Action for Declaratory Relief under Amendments V and XIV to the United States Constitution
18   and Fourth Cause of Action for Quiet Title under Amendments V and XIV to the United States
19   Constitution are hereby dismissed against the HOA only, with prejudice, with each party to bear
20   its own fees and costs.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///




                                               Page 2 of 3
 1          IT IS HEREBY FURTHER STIPULATED AND AGREED that the HOA’s Motion for
 2   Summary Judgment (ECF No. 46) is withdrawn as to the arguments against Fannie Mae only.
 3   The Motion for Summary Judgment (ECF No. 46) shall remain in full force and effect as to
 4   Saticoy Bay.
 5   DATED this 23rd day of December, 2019.              DATED this 23rd day of December, 2019.
 6   WRIGHT, FINLAY & ZAK, LLP                           LIPSON NEILSON, P.C.
 7
     /s/ Christina V. Miller                             /s/ David T. Ochoa
 8   Christina V. Miller, Esq.                           Kaleb D. Anderson, Esq.
     Nevada Bar No. 12448                                Nevada Bar No. 7582
 9   7785 W. Sahara Ave., Suite 200                      David T. Ochoa, Esq.
     Las Vegas, NV 89117                                 Nevada Bar No. 10414
10
     Attorney for Plaintiff/Counter-Defendant            9900 Covington Cross Dr., Suite 120
11   Federal National Mortgage Association               Las Vegas, NV 89144
                                                         Attorneys for Defendant/Cross-Defendant
12                                                       Fulton Park Unit Owners’ Association
13
14
15          IT IS SO ORDERED.
16
                    December 23, 2019
            DATED _________________________.
17
18
19
                                                 ______________________________________
20                                               UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28




                                                Page 3 of 3
